Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on 10/27/2021 is acknowledged. Since Applicant did not present any arguments opposing the restriction requirement, the Examiner is assuming that the election is without traverse.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-grade nickel matte” in claim 1 is a relative term which renders the claim indefinite. The term “low-grade nickel matte” is not defined by the claim, the specification does For the sake of compact prosecution the Examiner is interpreting “low-grade nickel matte” to be any nickel matte that contains less than 50 wt.% of nickel. Clarification is required.

Regarding dependent claims 2-8, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

	
Claim 4 recites the limitation "after the completion of the feed" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “after the completion of the feed” is sometime after adding the low-grade nickel matter and leaching reaction solution to the base reaction liquid or some other point in the leaching process since claim 1, states that the components are “continuously added”. Clarification is required. 

Claim 5 recites the limitation "the sulfur dioxide generated in the matte smelting" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not disclose the process of matte smelting. Clarification is required. 


Claim 7 contains the trademark/trade name “P507” and “Cyanex 272”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. the extracting agent and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Victorovich et al. (US 4,304,644) (hereinafter “Victorovich”) in view of Gouldsmith et al., Extraction and Reining of the Platinum Metals, Platinum Metals Rev. 1963, 7, (4), 136-143 (hereinafter “Gouldsmith”).


Regarding claims 1, 2, and 8, Victorovich teaches a process for treating a matte for selective extraction of nonferrous metals wherein leaching is carried out in a continuous manner on an aqueous slurry of the matte having a specific sulfur adjustment (Victorovich, Abstract). Victorovich also teaches that the process may be used for treating mattes containing copper-nickel-cobalt-iron and that the mattes are formed by smelting and converting various mineral sulfide-containing ores or concentrates (Victorovich, Column 1, lines 17-24). Victorovich also teaches that the mattes may contain, in weight%, 20-60% copper, 15-60% nickel, up to 20-50% cobalt, up to 20-30% iron, and up to 20-25% sulfur (Victorovich, Column 2, lines 14-19).
The selective extraction process of Victorovich corresponds to a method for comprehensive recovery and utilization of copper-nickel sulfide ore of the present invention. The smelting of sulfide-containing ores containing nickel, iron, cobalt, and copper of Victorovich, 

Victorovich further teaches selectively leaching nickel, cobalt, and copper by forming an aqueous slurry comprising ground matte, and having a sulfur content substantially equivalent on a molar basis to the nickel and cobalt plus about 35-70% of the copper in the slurry, subjecting the aqueous slurry to the aqueous oxidative leach in a continuous manner, i.e., continuously adding slurry containing ground matte and sulfur content, for a period of time necessary to convert substantially all of the sulfidic sulfur in the slurry to sulfate form, thereby obtaining a substantially iron-free leach solution, i.e., some of the iron remains in the leach solution of nickel and cobalt, forming a nickel-iron-cobalt leachate, containing a preponderant amount of the nickel and cobalt values and a copper sulfate hydrate containing leach residue (Victorovich, Column 4, lines 25-49). Victorovich also teaches that the sulfur content can be adjusted by adding H2SO4, i.e., sulfuric acid, to the slurry in order to adjust the sulfur content such that the nickel, cobalt, and copper can form sulfates, and a slurry of matte, water, and sulfuric acid can be combined and used during the selective leaching process (Victorovich, Column 6, lines 1-6 and lines 28-30 and Examples 1 and 2).
The continuous addition of aqueous slurry containing matte and having a sulfur content of Victorovich corresponds to selectively leaching by continuously adding low-grade nickel matte and a leaching reaction solution to a reaction bas liquid of the present invention. Obtaining a substantially iron-free leach solution containing a preponderant amount of the nickel and cobalt values and a copper sulfate hydrate containing leach residue of Victorovich, corresponds to 
The use of sulfuric acid to adjust the sulfur content of the slurry to be substantially equivalent on a molar basis to the nickel and cobalt plus about 35-70% of the copper in the slurry of Victorovich would overlap with wherein the reaction base liquid is a 20-60 wt.% sulfuric acid solution and the leaching reaction solution is 60-95 wt.%, or 85-90 wt.%,  sulfuric acid solution of claims 1 and 2 of  the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Given that the materials and process of Victorovich is substantially identical to the materials and process as used in the present invention, as set forth above, it is clear that the selective leaching process of Victorovich would inherently collect gaseous hydrogen sulfide, a first leachate, and a first leaching slag as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Moreover, Victorovich teaches that the leach solution can be separated from the residue by washing with water in a liquid:solid separation step, forming a Ni-Co leach liquor and a copper sulfate hydrate leach residue, and the leach solution and residue can be treated to recover the nickel, cobalt, and copper, as well as precious metals if they are present (Victorovich, Column 4, lines 50-54 and Figure 1). 


While Victorovich teaches that precious metals can be present in the copper sulfate residue, Victorovich does not explicitly disclose smelting the copper-enriched leaching slag obtained in step 1) in a copper smelting system to obtain copper and noble metals.

With respect to the difference, Gouldsmith teaches a process of extracting and refining platinum metals from a Ni-Cu matte in a three step process, step (1) smelting operations: where the original matte is broken down to yield metallic nickel and copper anodes, step (2) electro-refining operations: where these anodes are dissolved electrolytically to produce pure nickel and copper and an anode slime containing the precious metals, and step (3) chemical operations: for the separation and refining of the individual precious metals (Gouldsmith, pg. 137).
As Gouldsmith expressly teaches this method is specifically to extract precious metals from matte in order to product 99.99% purity precious metals that can then be used in other products (Gouldsmith, pg. 143). 
Victorovich and Gouldsmith are analogous art as they are both drawn to a method of extracting metals from a Ni-Cu matte (Victorovich, Abstract; Gouldsmith, Abstract).
In light of the motivation to use the three step extractant process to obtain both copper and precious metals as taught above, it therefore would have been obvious to one of ordinary 

Regarding claim 3, Victorovich also teaches that the aqueous slurry comprising ground matte and having a sulfur content, i.e., the matte and leaching reaction solution are added concurrently, substantially equivalent on a molar basis to the nickel and cobalt plus about 35-70% of the copper in the slurry, are added to aqueous oxidative leach in a continuous manner, i.e., continuously adding slurry containing ground matte and sulfur content, for a period of time necessary to convert substantially all of the sulfidic sulfur in the slurry to sulfate form Victorovich, Column 4, lines 25-49). Victorovich also teaches that a recycle of a small part of the final leached slurry to the initial stage may also be feasible (Victorovich, Column 7, lines 28-29). It would have been obvious to one of ordinary skill in the art to add the aqueous slurry in amounts that are the same as the consumption in order to allow for a continuous process that extracts the desired metals, and thereby arrive at the claimed invention. 
The aqueous slurry of Victorovich corresponds the low-grade nickel matte and the leaching reaction solution are continuously added concurrently, and the amounts added are the same as the consumption of the present invention. The recycling of the final leached slurry of Victorovich corresponds to the first leachate is returned back and recycled as a reaction base liquid for the next batch of materials of the present invention. 

Regarding claim 4, Victorovich also teaches that the substantially complete oxidation is effected in about 2-6 hours (Victorovich, Column 7, lines 45-46). As set forth in MPEP 2144.05, prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
 
Regarding claim 5, given that the material and process of creating the nickel mattes of Victorovich are substantially identical to the materials and process of creating the low-grade nickel matte as used in the present invention, it is clear that the sulfur dioxide generated in the matte smelting is reacted with the gaseous hydrogen sulfide generated in the step 1) to prepare sulfur, and the remaining sulfur dioxide is converted into a sulfuric acid solution for use in the atmospheric selective leaching in the step 1) as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 6 and 7, the claims further limit the step 2) iron removal process and products, which is an optional embodiment of claim 1 (i.e., 2) removing iron from the nickel-iron-cobalt-enriched leachate obtained in the step 1), and collecting an iron removed liquid and an iron residue respectively, wherein the iron removed liquid is used for the extraction of nickel and cobalt, and the iron residue is used for iron making; or smelting the copper-enriched leaching slag obtained in the step 1) in a copper smelting system to obtain copper and noble metals, respectively) and therefore not required. As such, claims 6 and 7 are rejected based on similar reasons as claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738
/SALLY A MERKLING/SPE, Art Unit 1738